DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/3/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck et al (US 2017/0321423 A1) in view of Wendt (US 3,042,193 A).
Aschenbeck teaches laminated shingles comprising a first substrate (21) comprising a headlap portion (27) and a tab portion (38) each having opposed top and bottom surfaces, said first substrate being coated with a first asphalt coating composition; a second substrate (31) having opposed top and bottom surfaces, said second substrate being coated with a second asphalt coating composition; and an adhesive adhering a portion of the bottom surface of the tab portion of the first substrate para 4, fig 2a, 10a).
Regarding the limitations “a primary release section located along a portion of the bottom surface of the headlap portion; and a secondary release section located on at least one of a portion of the bottom surface of the second substrate or a portion of the bottom surface of the first substrate” and “wherein the secondary release section is located along the common bond area on the second substrate, adjacent to the common bond area on the first substrate, or along the common bond area on the second substrate and adjacent to the common bond area on the first substrate;” Aschenbeck teaches the use of adhesive adhesives either on the top (29) or bottom of the laminated shingles (39); wherein the adhesive strips may be duplicated and be placed on the top (170a, 180a) or bottom (270, 280) of the shingles (para 4, 99, 103; fig 2a, 4a, 10a); wherein one of ordinary skill in the art at the time of invention would have understood that the adhesive are used to bond the bottom of the tab or buttlap portion to the top of the headlap portion (i.e., an overlapping shingle arrangement). Aschenbeck further teaches in a bundle of stacked shingles. To prevent adhesion of a shingle's adhesive pattern to an adjacent shingle the portion of the adjacent shingle in facing alignment with the adhesive pattern may be provided with a non-stick surface (i.e., release section) to allow for easy separation of the shingles.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location (i.e., front and back of shingle) and number (i.e., primary and secondary) of adhesive sealant strips as well as the number (e.g., primary and secondary) and location (i.e., front and back of shingle) of the non-stick surfaces 
Aschenbeck fails to suggest wherein non-stick surfaces comprises a parting agent material, wherein the parting agent material being included on the shingle in an amount from 0.0005 kg/m2 to 1 kg/m2; wherein the parting agent material is an oleophobic composition comprising a metal salt of a fatty acid; and wherein the secondary release section has a width of from 1 cm to 16 cm.
Wendt suggests bundles of roofing shingles that do not stick together wherein the roofing shingles comprise nonadhering agents (i.e., parting agents) such as metal stearates (e.g., calcium stearates) that may be used in a tape form; wherein the nonadhering agents are used on bottom of the shingle (col 1, lines 24-44; col 2, line 72 – col 3, line 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonadhering agents or parting agents of Wendt for the release tapes or layers of Aschenbeck, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Wendt teaches nonadhering agents (i.e., parting agents) such as metal stearates such as calcium stearates (i.e., oleophobic composition comprising a metal salt of a fatty acid, solubility of less than 0.010 g/100 mL at 15 °C, primary release section comprises the parting agent material) that may be used in a tape form (i.e., primary col 1, lines 24-44; col 2, line 72 – col 3, line 75).
With regard to the limitations, “said release section comprising a parting agent material, said parting agent material being included in an amount from 0.0005 kg/m2 to 1 kg/m2” and “wherein the secondary release section has a width of from 1 cm to 16 cm,” it would have been obvious to the ordinary skilled artisan at the time of invention to adjust the amount of nonadhering agent used on the shingle and the width of the release sections to optimize the ability to keep the shingles from sticking together when bundled versus the cost of the shingle (e.g., excessive use of parting agents or materials).

Claim 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aschenbeck ‘423 and Wendt as applied to claim 1 above, and further in view of Aschenbeck et al (US 2008/0044626 A1).
Aschenbeck ‘423 as modified by Wendt suggests the laminated shingle of claim 1.
Aschenbeck ‘423 as modified by Wendt fails to suggest wherein the first asphalt coating composition and the second asphalt coating composition are different compositions. However, Aschenbeck ‘423 suggests bundles of shingles wherein the backside of the top substrate or back side of the headlap is in contact with the backside of the second substrate or underlay portion (para 41-43, 110-111, figs 12a-c)
abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to obvious to one of ordinary skill in the art, per the teachings of Aschenbeck ‘626, to use on the top substrate but not the bottom substrate an asphalt that has viscoelastic properties (i.e., wherein the first asphalt coating composition and the second asphalt coating composition are different compositions) effective to prevent the adjacent shingles from sticking together when in a bundle.
Regarding claim 12, the laminated shingle of Aschenbeck ‘423 as modified by Wendt and Aschenbeck ‘626 suggests both the structure and composition, specifically the parting agents, of the laminated shingle of the instant claims, so it is deemed to have a lap shear of less than 110 lbs. of force. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 3,252,257 A) and Wendt.
Price teaches a single layer tab shingle comprising a substrate (e.g., felt) having opposed top and bottom surfaces, wherein the substrate is coated with an asphalt coating composition; a layer of backdust (e.g., mica or talc) applied to at least a portion of the bottom surface of the substrate; a layer of granules (e.g., mineral granules) embedded in the asphalt coating composition on the top surface of the substrate; and a release section located along at least a portion of the layer of backdust, the release section comprising a parting agent material (e.g., release paper coated with a release agent) (col 2, line 32 – col 3, line 26; figs 1-2, 5).
Price fails to suggest wherein the parting agent material is an oleophobic composition comprising a metal salt of a fatty acid.
Wendt suggests bundles of roofing shingles that do not stick together wherein the roofing shingles comprise nonadhering agents (i.e., parting agents) such as metal stearates (e.g., calcium stearates or an oleophobic composition comprising a metal salt of a fatty acid) that may be used in a tape form; wherein the nonadhering agents are used on bottom of the shingle (col 1, lines 24-44; col 2, line 72 – col 3, line 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonadhering agents or parting agents of Wendt for the parting agents of Price, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
2 to 1 kg/m2,” it would have been obvious to the ordinary skilled artisan at the time of invention to adjust the amount of nonadhering agent used on the shingle to optimize its ability to keep the shingles from sticking together when bundled versus the cost of the shingle.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price and Wendt as applied to claim 14 above, and further in view of Higgins (US 5,082.704 A).
	Price as modified by Wendt teaches the shingle of claim 14.
	Price as modified by Wendt fails to suggest the parting agent material comprises a parting agent material disposed on a layer of a support polymer.
	Higgins teaches release films that may be used with asphalt shingles comprising a polymer film substrate and an abherent or release agent comprising siloxane (abstract; col 7, line 31 – col 8, line 48). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the polymer film substrate of Higgins for the paper substrates of Price as modified by Wendt, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claims 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Vermilion et al (US 2011/0283646 A1) in view of Wendt.
	Regarding claims 22 and 26-30, Vermillion teaches a bundle of shingles comprising a first shingle stacked upon a second shingle (para 7), where the first shingle and the second shingle each comprise an asphalt-coated substrate having a first surface at least partially covered in granules on a front side of the shingle (e.g., headlap and tabs; wherein tabs are coated with granules) and an opposing second surface at least partially covered in backdust on a back side of the shingle (e.g., bottom or backside); an adhesive (e.g., tab sealant) (para 66-80; figs 6-8).
	Vermillion further suggests wherein at least one of the first and second shingle further include a primary release section disposed on the shingle (e.g. release tape) (94); wherein the primary release section is located on the back side of each of the first shingle and the second shingle; and wherein the adhesive (e.g., sealant) of the first shingle is in contact with the primary release section of the second shingle and the adhesive of the second shingle is in contact with the primary release section of the first shingle (para 75; fig 8). 
	Vermillion fails to suggests wherein at least one of the first and second shingle further include a secondary release section disposed on the back side of the shingle and comprising a parting agent material, wherein the parting agent material being included on the shingle in an amount from 0.0005 kg/m2 to 1 kg/m2; wherein the parting agent material is an oleophobic composition comprising a metal salt of a fatty acid; and wherein the primary release section is located on the front side of each of the first shingle and the second shingle.
col 1, lines 24-44; col 2, line 72 – col 3, line 75). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the nonadhering agents or parting agents of Wendt for the release tapes of Vermillion, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Furthermore, it would have been obvious to the ordinary skilled artisan at the time of invention to adjust the amount of nonadhering agent used on the shingle to optimize its ability to keep the shingles from sticking together when bundled versus the cost of the shingle (e.g., excessive use of parting agents or materials).
With regard to the location of the adhesive or sealant sections and corresponding release sections, Vermillion teaches the adhesives may be applied on the front or back of the shingles, and the release sections are applied to the part of another shingle to correspond to the adhesive sections, so the shingles do not stick together during bundling and shipping (para 60, 75); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the location (i.e., front and back of shingle) and number (i.e., primary and secondary) of adhesive sealant strips as well as the number (e.g., primary and secondary) and location (i.e., front and back of shingle) of the release sections on the shingles; so that the shingles do not stick MPEP § 2144.04 VI B).
Regarding claims 23-25, 31, and 32, Wendt teaches bundles of shingles wherein; the first shingle and the second shingle are oriented such that the front side of the first shingle faces the back side of the second shingle (e.g., face to back); and wherein the first shingle and the second shingle are each single layer tabbed shingles (col 2, line 30 – col 3, line 28; figs 1-3, 5). Vermillion teaches bundles of shingles wherein the first shingle and the second shingle are oriented such that the back side of the first shingle faces the back side of the second shingle (e.g., inverted and turned 180 degrees), so wherein the secondary release section of the first shingle is in contact with the backdust of the second shingle and secondary release section of the second shingle is in contact with the backdust of the first shingle; wherein the first shingle and the second shingle are each laminated shingles (para 66-77-80; figs 6-9). Therefore, Vermillion as modified by Wendt would have rendered the species of the instant claims as design choices suggested by the prior art at the time of invention.

Response to Arguments
Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive.
Applicant contends that the prior art of records fails to suggest 
calcium stearates which is an oleophobic composition comprising a metal salt of a fatty acid with solubility of less than 0.010 g/100 mL at 15 °C (col 3, line 45 - 75).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783